Citation Nr: 0018359	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  89-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg with fracture of the tibia and 
fibula, currently assigned a 30 percent evaluation.  

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right foot, currently assigned a 10 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1947 to 
November 1951.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1984 rating 
decision by the New York, New York, Regional Office, which 
denied service connection for a back disability; confirmed a 
30 percent evaluation for residuals of a gunshot wound of the 
right leg with fracture of the tibia and fibula; and 
confirmed a 10 percent evaluation for residuals of a gunshot 
wound of the right foot.  Parenthetically, said evaluations 
are "protected" ratings.  See 38 C.F.R. § 3.951(b) (1999).  
The record indicates that appellant failed to report for a 
December 1984 hearing; and that jurisdiction over the case 
was subsequently transferred to the St. Petersburg, Florida, 
Regional Office (RO).  In 1999 rating decisions, after 
determining that said claims were still pending, the RO 
denied said claims.  The Board has herein determined that 
said service connection issue is well grounded, as will be 
explained in detail below.  That service connection issue and 
the remaining increased rating appellate issues will be dealt 
with in the REMAND section below as well.  


FINDING OF FACT

Assuming the credibility of the evidence solely for purposes 
of determining whether the claim is well grounded, appellant 
has shown, by competent evidence, that a back disability may 
be secondary to service-connected residuals of a gunshot 
wound of the right leg with fracture of the tibia and fibula.  


CONCLUSION OF LAW

Appellant has submitted evidence of a well-grounded claim for 
entitlement to secondary service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
service connection for a back disability.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

It appears that the back disability service connection claim 
has been developed by the RO on a direct-incurrence and 
secondary service connection basis.  See e.g., a July 1999 
Supplemental Statement of the Case.  Appellant argues that 
the provisions of 38 C.F.R. § 4.58 (1999), pertaining to 
service connection for arthritis of the lumbar 
spine/lumbosacral joints due to strain caused by service-
connected lower extremity shortening, are applicable.  It is 
unclear whether the RO has formally considered the 
applicability of said regulation or whether any right lower 
extermity leg length discrepancy is a residual of the 
service-connected residuals of a gunshot wound of the right 
leg with fracture of the tibia and fibula and residuals of a 
gunshot wound of the right foot.  

Assuming the credibility of the evidence solely for purposes 
of determining whether the claim is well grounded, appellant 
has submitted a 1984 private medical record which renders the 
claim plausible because "apparent shortness" of the right 
tibia with malunion was clinically reported therein; 
radiographic findings included minimal disc degeneration at 
L5-S1 and malunited distal right tibia and distal fibula with 
comminution; and the clinical impressions included "low back 
pain, secondary to a mechanical derangement and apparent leg 
length discrepancy" and right leg shortness, status post 
comminuted, compound fracture.  The appellant has shown, by 
competent evidence, that a back disability may be secondary 
to service-connected residuals of a gunshot wound of the 
right leg with fracture of the tibia and fibula.  Thus, the 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.310(a); Allen.  Additional development of this back 
service connection claim on the merits will be discussed in 
the REMAND section below.  


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy.  See 
also Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), 
holding that once a veteran has properly made out a well-
grounded claim for a current disability, VA has a duty to 
assist in developing that service connection claim under 
different theories/bases of entitlement.  

On a March 1984 VA examination, it was reported that 
appellant had been employed with the United States Postal 
Service since 1965; that he had a history of low back 
problems since 1965; that he allegedly injured his back in 
the early 1980's; and that due to the back injuries, he was 
applying for disability retirement.  That examination report 
listed certain specific care providers as having provided him 
medical treatment for spinal injury and right ankle arthritis 
in the early 1980's.  Clinically, that examination report 
noted lumbar compensatory scoliosis and half-inch shortening 
of the right lower extremity, although no orthopedic back 
disability was diagnosed.  It is reiterated that in a 1984 
private medical record, the clinical impressions included 
"low back pain, secondary to a mechanical derangement and 
apparent leg length discrepancy"; and right leg shortness, 
status post comminuted, compound fracture.  

It does not appear from the record that the RO has 
specifically sought appellant's employment medical records 
and other records relating to said back injuries alleged to 
have occurred in the 1980's.  Such records, if existant, 
might shed light on the etiology of his current back 
disability, and, therefore should be sought by the RO.  A VA 
medical opinion as to the etiology of his claimed back 
disability might prove beneficial in resolving this service 
connection appellate issue and should be ordered.

With respect to the right lower extremity increase rating 
appellate issues, said claims appear "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), in that the claim is 
plausible.  See also Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Disability determinations should be based upon the 
most complete evaluation of the claimant's condition that can 
feasibly be constructed.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Since it does not appear that appellant has been 
afforded a VA examination with respect to the the right lower 
extremity gunshot wound residuals in question since 1984, the 
RO should arrange appropriate examination(s), such as 
orthopedic, to determine the current nature and severity 
thereof.  

It should be added that appellant contends, in essence, that 
the right lower extremity gunshot wound residuals include 
right leg length discrepancy and malunion at the tibial-
fibular fracture site; and that separate disability 
evaluations should therefore be assigned, in addition to the 
currently assigned evaluation for muscle damage of the right 
leg.  The evidentiary record indicates that during combat in 
November 1950, a bullet entered the right posterior mid-calf, 
resulting in a compound comminuted fracture of the distal 
right tibia and fibula with angulation.  A lodged bullet was 
surgically removed from the right arch area.  A questionable 
fracture at the base of the medial malleolus (at the tibia) 
was noted.  In June 1951 while jumping down a sand dune, he 
refractured the leg at the distal right tibial fracture site.  
On March 1984 VA examination, a half-inch right tibial 
shortening was clinically reported.  See also 1984 written 
statements from Peter J. Ajemian, M.D.  It is unclear whether 
the RO has formally considered whether assigning separate 
ratings for the right lower extremity gunshot wound residuals 
might be appropriate, subject to the prohibitions against 
pyramiding; and the potential applicability of other rating 
codes (such as Code 5275, for lower extremity shortening; 
Code 5271, for ankle limitation of motion; and Code 5262, for 
impairment of the tibia and fibula).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folder, in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified healthcare 
providers, including, but not limited to: 
"H.I.P.", Hicksville, New York 11801; 
and Peter J. Ajemian, M.D., 70 South 
Central Avenue, Valley Stream, New York 
11580 (particularly any treatment records 
dated in the early 1980's).  See March 
1984 VA examination report.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

2.  The RO should request appellant to 
provide any relevant employment 
examination/medical records that he may 
have in his possession, as well as the 
complete name and address of any former 
and present employer(s), including, but 
not limited to, the United States Postal 
Service (particularly any treatment 
records dated since 1965).  If the 
appellant indicates there are some 
relevant treatment records that an 
employer might have, the RO should 
exercise due diligence in attempting to 
obtain them.  If appellant indicates that 
no such records exist, then no additional 
such action need be taken.  Any such 
records should be obtained and associated 
with the claims folder.  Again, appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
such records to the VA.

3.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities, 
including, but not limited to, those from 
the Northport, New York, VA Medical 
Center (particularly any treatment 
records dated in the early 1980's).  See 
March 1984 VA examination report.  The 
appellant should provide dates and 
locations of relevant treatment, if any.  
Any records obtained should be associated 
with the claims folder.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159.

5.  The RO should arrange appropriate VA 
examination, to determine the nature and 
current severity of the service-connected 
residuals of a gunshot wound of the right 
leg with fracture of the tibia and fibula 
and residuals of a gunshot wound of the 
right foot.  All indicated tests and 
studies should be performed.  The claims 
folder should be made available to the 
examiner.   The examiner(s) should opine 
whether the service-connected residuals 
of gunshot wounds of the right leg and 
foot include shortening of that extremity 
and ankle joint pathology.  The nature, 
extent, and severity of any muscle, bone, 
and joint damage, degree of 
angulation/malunion, scarring, gait 
impairment, and other functional 
limitations attributable to the service-
connected right lower extremity gunshot 
wound residuals should be described in 
detail.  If there is any gait impairment 
and it is due to causes other than the 
service-connected residuals of gunshot 
wounds of the right leg and foot, this 
should be commented upon in detail.  

6.  The RO should arrange appropriate VA 
examination, to determine the nature and 
current severity of the appellant's back 
disability.  The claims folder should be 
made available to the examiner(s).  The 
examiner is asked to render an opinion 
regarding (a) whether it is at least as 
likely as not that the appellant's back 
disability causally or etiologically 
related to military service or a service-
connected disability; and (b) whether it 
is at least as likely as not that the 
service-connected residuals of a gunshot 
wound of the right leg with fracture of 
the tibia and fibula and residuals of a 
gunshot wound of the right foot aggravate 
his back disability?

7.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for a back disability 
under all appropriate statutory and 
regulatory provisions.  See Schroeder.  
The RO should also consider the potential 
applicability of 38 C.F.R. § 4.58.  

8.  The RO should also reevaluate the 
service-connected residuals of gunshot 
wounds of the right leg and foot.  The RO 
should consider all applicable diagnostic 
codes and applicable court precedents and 
statutory and regulatory provisions, 
including DeLuca, supra, and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  The RO 
should consider whether assigning 
separate ratings for the right lower 
extremity gunshot wound residuals might 
be appropriate, subject to the 
prohibitions against pyramiding; and the 
potential applicability of rating codes 
such as Code 5275, for lower extremity 
shortening; Code 5271, for ankle 
limitation of motion; and Code 5262, for 
impairment of the tibia and fibula (in 
addition to the diagnostic codes the RO 
has already applied including Code 5311, 
for damage to Muscle Group XI, and Code 
5284, for foot injuries).  The RO should 
also consider the applicability of 
38 C.F.R. § 3.321(b)(1) (1999), 
pertaining to extraschedular evaluation.  

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

